COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 DAVID BARRON,                                                No. 08-12-00184-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                        210th Judicial District Court
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                             State.                           (TC# 20120D01101)
                                               §

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                           '
until March 6, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Gandara, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before March 6, 2015.

       IT IS SO ORDERED this 21st day of January, 2015.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.